Nd Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In Claim 1, Line 19 after “of” delete “its chain.” and insert “the homopolymer or copolymer of poly(ethylene glycol).”.

In Claim 15, Line 22 after “of” and before “;” delete “its chain;” and insert “the homopolymer or copolymer of poly(ethylene glycol)”.

Authorization for this examiner’s amendment was given in a telephone interview with Gary Oakeson on 7/82021.









Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Brust et al (US 2009/0170986), Prasad et al (US 2014/0300673), Chen et al (US 2018/0016384, hereafter Chen ‘384), Chen et al (WO 2017/074349, hereafter Chen ‘349), and Chen et al (US 2013/0307914, hereafter Chen ‘914) for the following reasons:

Regarding claims 1 and 15, Brust et al discloses an inkjet ink composition comprising water, a pigment or a dye, i.e. a colorant, glycerol, and a water dispersible polyurethane binder. The amounts of the glycerol in the ink composition is for about 2 to 6 wt. %, based on the ink composition. However, the reference does not disclose or suggest that the polyurethane comprises (A) a polvisocyanate; (B) a first polyol having a chain with two hydroxyl functional groups at. one end of the chain and no hydroxyl groups at an opposed end of the chain; (C) a second polyol having a chain with two hydroxyl functional groups at both ends of the chain, (D) a carboxylic acid functional group that, farther includes two hydroxyl functional groups, and (E) a sulfonate or sulfonic acid functional group that further includes two amino functional groups as recited in claims 1 and 15.

Regarding claims 1 and 15, Prasad et al discloses an inkjet ink composition comprising a colorant, water, and a dispersed polyurethane binder. The amount of glycerol is from about 9.5 to about 22 wt. %. However, the reference does not disclose or suggest that the polyurethane comprises (A) a polvisocyanate; (B) a first polyol having a chain with two hydroxyl functional groups at. one end of the chain and no hydroxyl groups at an opposed end of the chain; (C) a second polyol having a chain with two hydroxyl functional groups at both ends of the chain, (D) 

Regarding claims 1 and 15, Chen ‘384 discloses an ink composition comprising a liquid vehicle, pigment, water, and a binder dispersion comprising polyurethane. The polyurethane is formed from: (a) a polyisocyanate; (b) a polyol having a chain with two hydroxyl functional groups at one end of the chain and no hydroxyl functional groups at the opposite end of the chain. The polyurethane further comprises in some instances, (c) a carboxylic acid including at least two hydroxyl functional groups or amino functional groups; and in some instances, (e) a sulfonate or sulfonic acid having one amino functional group. However, the reference does not disclose the polyurethane as recited in claims 1 and 15.

	Regarding claims 1 and 15, Chen ‘349 discloses an ink composition comprising a liquid vehicle, pigment, water, and a binder dispersion comprising polyurethane. The polyurethane is formed from polyisocyanate, a polyol having two hydroxyl group at one end of the chain and no hydroxyl group at an opposite end of the chain, a sulfonate or sulfonic acid having one or two amino functional groups, an acrylate or methacrylate and an alcohol, diol or an amine having an average molecular weight of less than 600. However, the reference does not disclose the polyurethane as recited in claims 1 and 15.



Given that Brust et al, Prasad et al, Chen ‘194, Chen ‘384, and Chen ‘349 do not disclose an ink composition comprising a polyurethane, where the polyurethane comprises (A) a polvisocyanate; (B) a first polyol having a chain with two hydroxyl functional groups at. one end of the chain and no hydroxyl groups at an opposed end of the chain; (C) a second polyol having a chain with two hydroxyl functional groups at both ends of the chain, (D) a carboxylic acid functional group that, farther includes two hydroxyl functional groups, and (E) a sulfonate or sulfonic acid functional group that further includes two amino functional groups, it is clear that Brust et al, Prasad et al, Chen ‘194, Chen ‘384, and Chen ‘349, either alone or in combination, do not disclose or suggest the ink composition as required in claim 1 or the ink set as required in claim 15.

In light of the amendments to the claims, the claim objections and 35 U.S.C. 112 rejections as set forth in the previous Office Action are hereby withdrawn.

In light of the properly filed terminal disclaimed, filed on 7/7/2021, the obviousness-type double patenting rejections as set forth in the previous Office Action are hereby withdrawn.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.